Exhibit 10.2
Agreement
between
Mr. Hans Peter Hasler, Küssnacht SZ, Switzerland
(“Director”)
and
Biogen Idec International B.V., Lijnden, The Netherlands
(“Principal”)

 

1.   The Principal owns the only share of Eidetica Biopharma LLC, Landis & Gyr
Strasse 3, 6300 Zug, Switzerland (the “Company”).   2.   Upon request of the
Principal, the Director agrees to continue to act as managing director of the
Company (or as chairman of the managing directors after the election of
additional managing directors) in accordance with the instructions and orders of
the Principal. Guidelines as to a Director’s role and fiduciary and legal duties
are set out in the Schedule to this Agreement.   3.   Unless otherwise agreed by
the Parties, the Principal will give its instructions to the Director through
Michael Lytton.   4.   All acts of the Company and all instructions and orders
given to the Director and the management of the Company shall respect the
statutes of the Company, Swiss Law and sound commercial principles.       Should
the Director refuse to take the responsibility for the execution of an
instruction although the Principal is insisting, the Director may resign as a
director without any liability for untimely resignation. In this case the
Principal shall release the Director immediately from his duties and shall give
him full discharge.

 



--------------------------------------------------------------------------------



 



2

5.   The Director may act on his own without instructions and orders if urgent
measures have to be taken in the interest of the Company or the Principal and no
prior consultation with the Principal is possible.   6.   Provided that the
Director complies with his obligations hereunder and at law, the Principal
assumes full responsibility for the activity of the Director as a managing
director or chairman of the managing directors and his management of the
Company. The Principal shall reimburse the Director for all costs and expenses
and shall indemnify him for all damages whatsoever in connection with this
Agreement. The Principal shall discharge the Director from any liability arising
in connection with this Agreement. In particular, the Principal shall exempt and
release the Director of all possible liabilities or judgments which may result
from his capacity as managing director, chairman of the managing directors,
founder, shareholder, liquidator or attorney-in-fact of the Company, except if
such liabilities should have been caused by willful misconduct or gross
negligence on the part of the Director.       The Principal shall indemnify the
Director for all demands, damages, charges and fees whatsoever which could be
due in accordance with such liabilities. The Principal shall reimburse the
Director for all costs and expenses incurred and shall hold him harmless from
any obligations whatsoever undertaken by him in connection with this Agreement.
      In particular, the Principal shall discharge the Director from any
responsibility towards the Company or third parties for measures taken by third
parties without his consent.   7.   The Director shall receive in advance an
annual director’s fee of CHF 10’000.00 gross to be paid by the Company. The fee
is subject to revision at any time by written agreement between the parties and
will in any event be reviewed either (a) if the Chief Executive Officer of the
Company changes and/or (b) if the Principal ceases to be the sole shareholder of
the Company.   8.   The Director shall resign as a director upon request of the
Principal after full discharge has been voted by a duly convened general meeting
of partners. The Director shall have the right to resign at any point in time.  
9.   This Agreement shall be interpreted and construed in accordance with Swiss
law.   10.   Any dispute, controversy or claim arising out of or in relation to
this contract, including the validity, invalidity, breach or termination
thereof, shall be settled by in accordance with the Swiss Rules of International
Arbitration of the Swiss Chambers of Commerce in force on the date when the
Notice of Arbitration is submitted in accordance with these Rules. The number of
arbitrators shall be one. The seat of the arbitration shall be in Zug
(Switzerland). The arbitral proceedings shall be conducted in English unless
otherwise agreed by the Parties.

 



--------------------------------------------------------------------------------



 



3
This Agreement is executed in two originals, one for each Party

         
                                        ,
                                              
                      , April 30, 2009    
Place and date
  Place and date    
 
       
Principal:
  Director:    
 
       
/s/ Edward A. Madden
 
  /s/ H. P. Hasler
 
   
Edward A. Madden
       
Authorised Signatory (BVI)
       

 



--------------------------------------------------------------------------------



 



4
SCHEDULE

I.   ROLE AND DUTIES   A.   The Board of Directors is collectively responsible
for the success of the Company. The Board’s role is to:   1.   provide
entrepreneurial leadership of the Company within a framework of prudent and
effective controls which enable risk to be assessed and managed;   2.   set the
Company’s strategic aims, ensure that the necessary financial and human
resources are in place for the Company to meet its objectives, and review
management performance; and   3.   set the Company’s values and standards and
ensure that its obligations to its shareholders and others are understood and
met.   B.   All directors must act in the way they consider, in good faith,
would be most likely to promote the success of the company for the benefit of
its members as a whole. In doing so, as a director, you must have regard (among
other matters) to:   1.   the likely consequences of any decision in the long
term;   2.   the interests of the Company’s employees;   3.   the need to foster
the Company’s business relationships with suppliers, customers and others;   4.
  the impact of the Company’s operations on the community and the environment;  
5.   the desirability of the Company maintaining a reputation for high standards
of business conduct;   6.   the need to act fairly as between the members of the
Company.   C.   In your role as a member of the Board of Directors, you shall
also be required to:   1.   act as a legal signatory of the Company in
accordance with the transaction approval and signature authority policies of the
Company in force from time. It is your responsibility to familiarise yourself
with these policies.   2.   constructively challenge and contribute to the
development of strategy;   3.   scrutinise the performance of management in
meeting agreed goals and objectives and monitor the reporting of performance;  
4.   satisfy yourself that financial information is accurate and that financial
controls and systems of risk management are robust and defensible;   5.   at all
times comply with the By-Laws of the Company;   6.   diligently perform your
duties and use your best endeavours to promote, protect, develop and extend the
business of the Company.

 



--------------------------------------------------------------------------------



 



5



II.   INDEPENDENT LEGAL ADVICE

In some circumstances you may consider that you need professional advice in the
furtherance of your duties as a director and it may be appropriate for you to
seek advice from independent advisors at the Company’s expense. You should
consult the Company’s Legal department before engaging external counsel.

III.   OUTSIDE INTERESTS

Any potential conflicts of interest should be disclosed to the Board of
Directors as soon as you become aware of them.

IV.   CONFIDENTIALITY

All information acquired during your appointment is confidential to the Company
and should not be disclosed to third parties or used for any reason other than
in the interests of the Company, either during your appointment or following
termination (by whatever means), without prior clearance from the Company.

 